DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 08/12/2021, with respect to Claims 11 and 12 have been fully considered and are persuasive.  The objection of these claims has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 08/12/2021, with respect to Claims 1, 3, 5-9 and 11-12 have been fully considered and are persuasive. The applicant has cited a section from the specification clearly demonstrating how the invention improves the technology, per the examiner’s recommendation in the Final Office Action mailed 06/17/2021. The rejection of these claims under 35 U.S.C. § 101 has been withdrawn. 

Applicant's arguments, see pages 12-13, filed 08/12/2021 have been fully considered but they are not persuasive. 
With regards to the rejection of Claim 1 under 35 U.S.C. 103, the applicant has argued that neither Krans nor Hoffman disclose “in a case that the correctness is between the first threshold and the second threshold, acquiring the second information”. Specifically, the applicant argues that “In particular, Hoffman does not teach acquiring the second information from the electronic device, in case that the correctness is between the first threshold and the second threshold, with this correctness level acting as a trigger for acquiring the second information”. The applicant’s arguments are not commensurate with scope of the claimed invention. There is no claim to a trigger based on a value being between the two thresholds, and under broadest reasonable interpretation, “acquiring the second information” does not explicitly imply this. Similarly, in the new claim 13, the limitation “in a case that the correctness is lower than a first threshold, activating the communication section to acquire the second information from the electronic device”, it is not explicitly claimed that this correctness level acts as a trigger for acquiring the second information, wherein the second information has not yet been sensed, stored or sent to the electronic device via an antenna. Therefore, Hoffman’s recitation of a system for activity detection that detect a user's activity (position and speed) based on the selected information (GPS, pedometer, speedometer) based on the GPS reliability, when combined with Krans, anticipates these limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “judging correctness of activity detection for the detection target based on the first information”. There is insufficient antecedent basis for this limitation in this independent claim because there is no previous recitation of a detection target nor a first information previously in the claim. For the purposes of substantive examination, the examiner is interpreting this limitation as “judging correctness of activity detection for a detection target based on a first information”.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al (US 2015/0338236 A1, hereinafter Hoffman).
Regarding Claim 12, Hoffman discloses an activity detection method for an activity detection device (Element 104, Fig. 3), the method comprising: 
judging correctness (“the invention may evaluate GPS reliability…”, [0034]) of activity detection (“such as movement distance…”, [0034]) for a detection target (“the user…”, [0023]) based on a first information (the GPS data);
in a case that the correctness is lower than a first threshold (“…when the reliability is below a second threshold value”, [0034]), acquiring (i) information which identifies a use object that is being used by the detection target as a second information or acquiring (ii) information as a second information (“rely on pedometer or speedometer data…”, [0034]), from an electronic device (Element 122, Fig. 3)  provided to the use object (“shoe-based…”, [0024]) via a communication section (Element 128, Fig. 3, and the portions of the memory and software program used in electronic device 100 that acquire information data (e.g. sensor data), store information data, send the information data to other parts of the CPU, activates the antenna 128 to receive information, and activates data retrieval);
identifying the type of the activity of the detection target by using the second information (“rely on pedometer or speedometer data”, [0034]; by using this information the type of activity is also identified); -2- 
LEGAL\53687127\1in a case that the correctness is higher than a second threshold (“when the reliability is above a first threshold value”, [0034]), identifying the type of the activity of the detection target by using the first information (“rely on GPS data (over pedometer or speedometer data…”, [0034]; by using this 
in a case that the correctness is between the first threshold and the second threshold (“if the reliability is between these threshold values”, [0034]), acquiring the second information (“consider other features of the data”, [0034]; this includes battery power of the pedometer, i.e. second information), and 
identifying the type of the activity of the detection target by using the first information and the second information (“consider other features of the data”, [0034]; this includes presence or absence of the GPS, i.e. first information, and battery power of the pedometer, i.e. second information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krans et al (US 2018/0338709 A1, hereinafter Krans) in view of Hoffman.
Regarding Claim 1, Krans discloses an activity detection device comprising: 
a memory (42, Fig. 2); and

wherein the CPU performs, based on a program stored in the memory (Application software 46 inside memory 42, Fig. 2), processing including: 
acquiring motion information that successively fluctuates in accordance with motions of a detection target, as first information ("The wearable device 12, through the sensing of activity, can also automatically initiate monitoring of the swinging activity and select-physiological parameters (e.g., using select-sensors 28 and/or algorithms 48) until activity completion", [0059]); and 
an electronic device (Element 14, Fig. 3A) provided to a use object (“…an apparatus to which the tag(s) 14 are attached", [0037]) via a communication section ("a short range, wireless link between the wearable device 12 and the tag 14 attached to the apparatus 84A can be established using near-proximity type communications, such as RFID, NFC, and/or Bluetooth technology", [0058]).
Krans discloses the claimed invention except for expressly disclosing judging correctness of activity detection for the detection target based on the first information; 
in a case that the correctness is lower than a first threshold, acquiring (i) information which identifies a use object that is being used by the detection target as a second information or (ii) information which identifies the activity of the detection target as a second information, from an electronic device provided to the use object via a communication section, 
identifying the type of the activity of the detection target by using the second information; -2- 
LEGAL\53687127\1in a case that the correctness is higher than a second threshold, identifying the type of the activity of the detection target by using the first information, wherein the second threshold is higher than the first threshold; 
in a case that the correctness is between the first threshold and the second threshold, acquiring the second information, and 
identifying the type of the activity of the detection target by using the first information and the second information.  

in a case that the correctness is lower than a first threshold (“…when the reliability is below a second threshold value”, [0034]), acquiring (i) information which identifies a use object that is being used by the detection target as a second information or acquiring (ii) information as a second information (“rely on pedometer or speedometer data…”, [0034]), from an electronic device (the pedometer or speedometer) provided to the use object (“shoe-based…”, [0024]) via a communication section (Element 128, Fig. 3; and the portions of the memory and software program used in electronic device 100 that acquire information data (e.g. sensor data), store information data, send the information data to other parts of the CPU, activates the antenna 128 to receive information, and activates data retrieval). 
identifying the type of the activity of the detection target by using the second information (“rely on pedometer or speedometer data”, [0034]; by using this information the type of activity is also identified); -2- 
LEGAL\53687127\1in a case that the correctness is higher than a second threshold (“when the reliability is above a first threshold value”, [0034]), identifying the type of the activity of the detection target by using the first information (“rely on GPS data (over pedometer or speedometer data…”, [0034]; by using this information the type of activity is also identified), wherein the second threshold is higher than the first threshold (“if the first threshold value differs from the second threshold value”, [0034]); 
in a case that the correctness is between the first threshold and the second threshold (“if the reliability is between these threshold values”, [0034]), acquiring the second information (“consider other features of the data”, [0034]; this includes battery power of the pedometer, i.e. second information), and 
identifying the type of the activity of the detection target by using the first information and the second information (“consider other features of the data”, [0034]; this includes presence or absence of the GPS, i.e. first information, and battery power of the pedometer, i.e. second information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding Claim 5, modified Krans activity detection device according to claim 1. Although unmodified Krans does not expressly disclose wherein the CPU performs the processing including: identifying the type of the activity of the detection target by using the first information and the second information simultaneously, Hoffman discloses wherein the CPU performs the processing including: identifying the type of the activity of the detection target by using the first information and the second information simultaneously (“consider other features of the data”, [0034]; this includes presence or absence of the GPS, i.e. first information, and battery power of the pedometer, i.e. second information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans with the modification of Hoffman because this allows the most reliable data to be used to provide the most accurate overall possible information, as taught by Hoffman ([0005]).
Regarding Claim 6, modified Krans discloses 
The activity detection device according to claim 1, wherein the CPU performs the processing including:
performing analysis corresponding to the type of the activity on the first information ("the wearable device 12 further selects an algorithm that is tailored for use in measuring physiological or behavioral parameters from the subset of sensors of the subject associated with the specific, detected activity", [0036]).
Regarding Claim 7, modified Krans discloses
The activity detection device according to claim 1, wherein the CPU performs the processing including:
selecting an activity analysis algorithm corresponding to the type of the activity ("the different algorithms 48 are tasked depending on the detected activity", [0037]) from among a plurality of activity analysis algorithms prepared corresponding to plural types of activities in advance (""The application software 46 comprises a plurality of algorithms 48 ... ", [0037]); and analyzing the first information by 
Regarding Claim 8, modified Krans discloses
The activity detection device according to claim 1, wherein the CPU performs the processing including:
acquiring the second information by receiving a beacon signal transmitted from an electronic device ("a short range, wireless link between the wearable device 12 and the tag 14 attached to the apparatus 84A can be established using near-proximity type communications, such as RFID, NFC, and/or Bluetooth technology", [0058]).
Regarding Claim 9, modified Krans discloses
The activity detection device according to claim 1, wherein the CPU performs the processing including:
acquiring information regarding an environment ("data from ... possibly climate sensors 28 may be selected for processing", [0057]) around the detection target as the second information.
Regarding Claim 11, Krans discloses an activity detection system constituted by an activity detection device (Element 12, Fig. 3A)  that detects activity of a detection target (Element 82, Fig. 3A)  and an electronic device (Element 14, Fig. 3A) being communicably connected to each other, ("one or more tags 14 ... which are in wireless communication with the wearable device 12", [0020]) wherein the electronic device comprises a memory ("The RFID tag 14 further comprises memory", [0021]) and a CPU ("the RFID tag may comprise a(n) ... integrated circuit or microchip)", [0021])  which performs, based on a program stored in the memory, processing of transmitting information characterizing the activity of the detection target ("one or more tags 14 ... that each comprises a unique tag identifier and activity/apparatus identifier, and which are in wireless communication with the wearable device 12", [0020]), and 
wherein the activity detection device comprises a memory (Element 42, Fig. 2) and a CPU (Element 32, Fig. 2) which performs, based on a program stored in the memory (Application software 46 inside memory 42, Fig. 2), processing of-5- 

an electronic device (Element 14, Fig. 3A)  provided to the use object (“…an apparatus to which the tag(s) 14 are attached", [0037]) via a communication section ("a short range, wireless link between the wearable device 12 and the tag 14 attached to the apparatus 84A can be established using near-proximity type communications, such as RFID, NFC, and/or Bluetooth technology", [0058]).
Krans discloses the claimed invention except for expressly disclosing judging correctness of activity detection for the detection target based on the first information; 
in a case that the correctness is lower than a first threshold, acquirinq (i) information which identifies a use obiect that is beinq used by the detection tarqet as a second information or (ii) information which identifies the activity of the detection tarqet as a second information, from an electronic device provided to the use object via a communication section, -6- 
LEGAL\53687127\1identifying the type of the activity of the detection tarqet by usinq the second information; 
in a case that the correctness is hiqher than a second threshold, identifyinq the type of the activity of the detection tarqet by usinq the first information, wherein the second threshold is hiqher than the first threshold; 
in a case that the correctness is between the first threshold and the second threshold, acquirinq the second information, and 
identifyinq the type of the activity of the detection tarqet by usinq the first information and the second information.  
However, Hoffman, which also discloses a system for activity detection, teaches judging correctness of activity detection for the detection target based on a first information (“the invention may evaluate GPS reliability…”, [0034]);
shoe-based…”, [0024]) via a communication section (Element 128, Fig. 3; and the portions of the memory and software program used in electronic device 100 that acquire information data (e.g. sensor data), store information data, send the information data to other parts of the CPU, activates the antenna 128 to receive information, and activates data retrieval). 
identifying the type of the activity of the detection target by using the second information (“rely on pedometer or speedometer data”, [0034]; by using this information the type of activity is also identified); -2- 
LEGAL\53687127\1in a case that the correctness is higher than a second threshold (“when the reliability is above a first threshold value”, [0034]), identifying the type of the activity of the detection target by using the first information (“rely on GPS data (over pedometer or speedometer data…”, [0034]; by using this information the type of activity is also identified), wherein the second threshold is higher than the first threshold (“if the first threshold value differs from the second threshold value”, [0034]); 
in a case that the correctness is between the first threshold and the second threshold (“if the reliability is between these threshold values”, [0034]), acquiring the second information (“consider other features of the data”, [0034]; this includes battery power of the pedometer, i.e. second information), and 
identifying the type of the activity of the detection target by using the first information and the second information (“consider other features of the data”, [0034]; this includes presence or absence of the GPS, i.e. first information, and battery power of the pedometer, i.e. second information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krans, with the modifications of Hoffman, because this allows the most reliable data to be used to provide the most accurate overall possible information, as taught by Hoffman ([0005]).
Regarding Claim 13, modified Krans activity detection device according to claim 1. Hoffman teaches wherein the CPU performs the processing including: 
in a case that the correctness is lower than a first threshold (“…when the reliability is below a second threshold value”, [0034]), activating the communication section to acquire the second information from the electronic device (“rely on pedometer or speedometer data…”, [0034]; the portions of the memory and software program that activate data retrieval are used to retrieve the stored speedometer or pedometer data ) 
identifying the type of the activity of the detection target by using the second information (“rely on pedometer or speedometer data”, [0034]; by using this information the type of activity is also identified); -2- 
LEGAL\53687127\1in a case that the correctness is higher than a second threshold (“when the reliability is above a first threshold value”, [0034]), identifying the type of the activity of the detection target by using the first information (“rely on GPS data (over pedometer or speedometer data…”, [0034]; by using this information the type of activity is also identified), wherein the second threshold is higher than the first threshold (“if the first threshold value differs from the second threshold value”, [0034]); 
in a case that the correctness is between the first threshold and the second threshold (“if the reliability is between these threshold values”, [0034]), activating the communication section to acquire the second information (“consider other features of the data”, [0034]; this includes battery power of the pedometer, i.e. second information; the portions of the memory and software program that activate data retrieval are used to retrieve the stored data ), and 
identifying the type of the activity of the detection target by using the first information and the second information (“consider other features of the data”, [0034]; this includes presence or absence of the GPS, i.e. first information, and battery power of the pedometer, i.e. second information).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krans in view of Hoffman, and further in view of Shigeta (US 2019/0204112 A1, hereinafter Shigeta).
Regarding Claim 3, Krans discloses the activity device of Claim 1.
Krans does not expressly disclose judging whether the activity of the detection target is delectable based on the first information, and identifying the type of the activity of the detection target by using the first information without using the second information when the activity is detectable, or identifying the type of activity of the detection target by using the second information when the activity is not detectable. However, Shigeta teaches judging whether the activity of the detection target is detectable based on the first information (Step 250, Fig. 2, ''If a feature quantity extracted by the extracting unit 130 has a high similarity with the walking model... '', [0070]; feature quantities are parameters ([0058]) of motion sensors in [0043], that fluctuate in accordance with motions of a detection target ([0055]), and thus are being interpreted as first information) and identifying the type of the activity of the detection target by using the first information without using the second information when the activity is detectable (“ ... the deciding unit 160 decides that the user is walking ( S25 0: Yes)”, [0070]). The advantage of judging whether the activity of the detection target is detectable based on the first information, and identifying the type of the activity of the detection target by using the first information without using the second information when the activity is detectable is to safeguard against false information being generated (Shigeta, [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans with Shigeta, by modifying the activity detection device of Krans, with the judging whether the activity of the detection target is detectable based on the first information, and identifying the type of the activity of the detection target by using the first information without using the second information when the activity is detectable of Shigeta, to safeguard against false information in being generated.
It is noted that in the phrase "and identifying the type of the activity of the detection target by using the first information without using the second information when the activity is detectable, or identifying the type of activity of the detection target by using the second information when the activity is not detectable", the placement of the word "or" means only one of the clauses must be anticipated for a reference to read on this claim under broadest reasonable interpretation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Choi et al (US 2016/0202759 A1), which discloses a shift in a wearable biosignal mode based on the magnitude of a value between two thresholds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791